Citation Nr: 0516483	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision that denied 
a rating higher than 30 percent for a skin disability, 
characterized as tinea versicolor.  The veteran filed a 
notice of disagreement (NOD) in August 2000, and the RO 
issued a statement of the case (SOC) in September 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2001.  

In May 2002, the veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO 
in New York; a transcript of that hearing is of record.   

In January 2003, the Board notified the veteran and his 
representative of changes in the applicable rating criteria 
for evaluating the disability at issue.  

In May 2003, jurisdiction of the veteran's claims file was 
transferred to the RO in St. Petersburg, Florida.  Later in 
May 2003, the Board remanded the veteran's claim back to the 
RO for additional development.  Following its completion of 
the Board's requested development, the RO continued the 
denial of the veteran's claim (as reflected in a March 2005 
supplemental SOC (SSOC)).  The RO has since returned this 
matter to the Board for further appellate consideration.  

For reasons expressed below, this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.




REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

In its May 2004 remand, the Board requested that the RO 
arrange for the veteran to undergo VA dermatology examination 
during "the summer."  While the record reflects that the 
veteran underwent VA dermatology examination on October 23, 
2004, which the Board notes is a non-summer month.  Given the 
nature of the veteran's disability-which is subject to 
exacerbation during the summer months-the Board specifically 
directed the timing of the examination, and the claims file 
does not reflect why that directive was not complied with.  
The Board also points out that a remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Since the directives of the previous remand were not 
followed, appellate review, at this juncture, is not 
appropriate, and a new examination must be arranged during 
the specified time frame (between June and September).  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The veteran is hereby 
notified that failure to report to a scheduled examination, 
without good cause, will result in a denial of his claim for 
increase.  See 38 C.F.R. § 3.655(b) (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file, a copy of the notice of the examination 
sent to him by the pertinent VA medical facility.   

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file outstanding medical records.  

The report of the October 2004 VA dermatology examination 
identifies  outstanding VA records that are not associated 
with the claims file.  The examiner noted that "[r]eview of 
[the veteran's] recent medical records at the James A. Haley 
VA Hospital reveal a dermatology note on July 27, 2004 . . . 
"  The examiner also indicated that the veteran had 
completed a three-month course of an oral antifungal 
medication which ended at the end of August 2004.  None of 
these records are in the claims file.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain all outstanding 
pertinent VA medical records from the above-referenced 
facility, following the procedures prescribed in 38 C.F.R. § 
3.159 (2004) as regards to requesting records from Federal 
facilities.

The veteran has also identified treatment from a private 
dermatologist.  In November 2003, the veteran submitted to 
the RO a VA Form 21-4142 (Authorization and Consent to 
Release Information to the VA), which noted treatment in 
September 2000 from a private dermatologist, Dr. Martin 
Sherman.  An associated VA Form 21-4138 (Statement in Support 
of Claim), also dated in November 2003, reflected the 
veteran's report that all of Dr. Sherman's information was 
forwarded to the St. Petersburg RO from the New York RO.  The 
only treatment records associated with the claims file from 
Dr. Sherman appear to be unsigned treatment records dated in 
February and March 1999.  Therefore, the Board finds that the 
RO should obtain any available records of treatment from Dr. 
Sherman, to include those identified in September 2000 
records.  See 38 C.F.R. § 3.159(c)(1) (2004).  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should also request that the 
veteran provide all pertinent evidence in his possession (not 
previously requested).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the James 
A. Hailey VA hospital in Tampa, Florida, 
all records of evaluation and/or 
treatment of the veteran's skin from July 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004), as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should obtain any available 
treatment records from Dr. Martin Sherman 
(193 Broadway, Amityville, New York, 
11701), following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claim on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claim (not previously 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

5.  After all records and/or responses 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA dermatology 
examination, by a physician, between the 
months of June and September.  The entire 
claims file must be made available to  
the physician designated to examine the 
veteran and the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examiner should describe the 
manifestations of the veteran's tinea 
versicolor in accordance with pertinent 
former and revised rating criteria for 
evaluation of the condition.  
Specifically, the examiner should address 
the following:

Regarding an active condition, pertinent 
to the former criteria, the examiner 
should comment upon the existence, and 
frequency (or extent, as appropriate) of 
exfoliation, exudation, itching, 
ulceration, and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally repugnant, or 
results in systemic or nervous 
manifestations. Pertinent to the revised 
criteria the examiner should address 
whether tinea versicolor:

a) affects less than 5 percent of the 
entire body or less than 5 percent of the 
exposed areas affected, and has required 
no more than topical therapy during the 
last 12 months;

b) affects at least 5 but less than 20 
percent of the entire body or at least 5 
percent but less than 20 percent of 
exposed areas affected, or has required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period;

c) affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected, or has required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or

d) affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches. The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion. If any associated 
scars are considered disfiguring, the 
examiner should also, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall,  11 Vet. App. at 268.

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal.  
If the veteran fails to report to the 
scheduled VA examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority (to include both the former and 
revised applicable rating criteria).  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




